Rumsey, J. (concurring):
I concur with Mr. Justice Ingraham in the conclusion he reaches as to the payment of twenty dollars a week, for the reasons given in his opinion.
I also concur with his conclusion that the'administrator is entitled to the use and occupation of the house until the final distribution of the estate. The will gives to Carrie Jeliff the use and occupation of the premises where she resides until the final distribution of the testator’s estate. The law is well settled that a devise of use and occupation of land passes an estate in land, and, consequently, something more than a mere personal right to occupy it. (1 Jarm. Wills [Bigelow’s ed.], 798; Rabbeth v. Squire, 19 Beav. 70.) This estate given to Carrie Jeliff, being a chattel real, passed to her administrator after her death. (3 Redf. Wills, 142 et seq.)
Van Brunt, P. J., Barrett and McLaughlin, JJ., concurred.
Judgment ordered for the plaintiff, without costs.